 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoise Cascade Corp.,Paper GroupandUnited Pa-perworkers International Union,Local No. 900.Case 1-CA-2260123 April 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND BABSONOn 10 October 1985 Administrative Law JudgeWilliam N. Cates issued the attached decision. TheRespondent filed exceptions and a supporting brief.The Charging Party filed an answering brief, andthe General Counsel filed a brief in support of thejudge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Boise Cas-cade Corp., Paper Group, Rumford, Maine, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the Order.IThe Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsKathleenF.McCarthy,Esq.,for the General Counsel.John E.KrampfEsq. (Morgan,Lewis, and Bockius),ofPhiladelphia,Pennsylvania,for the Respondent.Mark M.Brooks,Esq.,of Nashville, Tennessee, for theCharging Party.DECISIONSTATEMENT OF THE CASEWILLIAM N. CATES, Administrative Law Judge. Thehearing in this case held on 13 June 1985 is based on anunfair labor practice charge filed by United Paperwork-ers International Union, Local No. 900 (Union), on 24December 1984,1 and a complaint issued on 20 February1985 on behalf of the General Counsel of the NationalLabor Relations Board (Board) by the Regional DirectorforRegion 1, alleging that Boise Cascade Corp. PaperGroup (Respondent) has engaged in unfair labor prac-IAll dates hereinafter are 1984 unless otherwise indicatedticeswithin the meaning of Section 8(a)(1) and (5) of theNational Labor Relations Act. Respondent, in its answerdated 1 March 1985, admitted various allegations of thecomplaint but denied the commission of any of the al-leged unfair labor practices.All parties were given full opportunity to participateand introduce relevant evidence, to examine and cross-examine witnesses, to argue orally, and to file briefs.Briefswhich have been carefully considered were filedon behalf of the General Counsel, the Charging Party,and Respondent. Respondent and the Charging Partytimely filed reply briefs.On the entire record in the case, and from my observa-tion of the witnesses and their demeanor, I make the fol-lowingFINDINGS OF FACT1. JURISDICTIONRespondent, a corporation with an office and place ofbusiness located at Rumford, Maine, is engaged in themanufacture and distribution of paper products. Duringthe calendar year ending 31 December, a representativeperiod,Respondent, in the course and conduct of itsbusiness operations, purchased and received at its Rum-ford,Maine facility products, goods, and materialsvalued in excess of $50,000 directly from points outsidethe State of Maine. The parties admit, and I find, Re-spondent is, and has been at all times material, an em-ployer engaged in commerce and in a business affectingcommerce within the meaning of Section 2(2), (6), and(7) of the Act.II.LABOR ORGANIZATIONThe parties admit, and I find, the Union is, and hasbeen at all times material,a labor organization within themeaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. TheCentral IssueWhether Respondent violated the Act by refusing toprovide the Union with certain requested informationwhich allegedly related to Respondent's implementationof a maintenance improvement program at its Rumford,Maine facility is the central Issue.2For the reasons hereinafter discussed and with the ex-ceptions noted, I find for the General Counsel.B. Background and Operative FactsThe operative facts pertaining to the underlying dis-pute in the instant case do not appear to be contradict-ed.32Respondent's Rumford, Maine facility is the only facility involved inthe instant case3The factfindings contained herein are based on a composite of docu-mentary andtestimonialevidence introduced at trialWhere I havedeemed it would be helpful, I have identified the source of certain specif-ic facts279 NLRB No. 74 BOISE CASCADE CORP.Respondent manufactures various types of paper, andemploys approximately 1200 to 1400 hourly employees inaddition to approximately 400 salaried employees. Re-spondent and the Union have been parties to successivecollective-bargainingagreements since approximately1975when Respondent purchased the mill located inRumford,Maine.4Itappears the Rumford facility hasbeen unionized since the late 1930s.Currently,there areapproximately 1200 employees in the collective-bargain-ing unit.5The underlying dispute in the instant case cen-ters around themaintenancedepartment which utilizesapproximately 360 to 400 unit employees. The mostrecent collective-bargaining agreement between the par-ties is,by its terms, effective from 1 July 1983 until atleast 30 June 1986.Respondent commenced discussing multicraft mainte-nance concepts with the Union in 1979. It commencedthe discussions for the stated reason of attempting to im-prove efficiency and productivityin the maintenance de-partment. Respondent again in 1982 discussed With theUnion changes in the maintenance department. However,from 1982 until August 1984, Respondent did not discussanymaintenance changes or improvements with theUnionIn late 1983, Respondent management and supervisorypersonnel commenced to develop a proposal to imple-ment a maintenance improvement program.Accordingto the uncontradicted testimony of Respondent'smanag-er of maintenance implementation, Harvey McCullough,Respondent conducted interviews with its maintenancesupervisory personnel on what they felt was necessaryand/or needed to improve productivity and efficiency inthe maintenance department. Among other things, theseinterviews provided the basis for a maintenance improve-ment program report which was prepared and forwardedfrom Respondent's management at the Rumford mill toits corporate management for consideration, review, andapproval. The maintenance improvement feasibility study(or proposal and analysis) that was forwarded from theRumford mill to corporate level management included:(1) a historical overview of past discussions and negotia-tions with the Union on maintenance improvement and adiscussion of the negotiating strategy Respondent mightuse with the Union in presenting the program; (2) a copyof the proposedmaintenanceimprovement program thatwas to be implemented which program contained a por-tion outlining which crafts in the maintenance depart-4Prior to Respondent owning the Rumford facility, it was owned andoperated by the Oxford Paper Company, and prior to that time it wasowned and operated by the Ethyl Corporation5The admittedly appropriate bargaining unit is as followsAll productionand maintenanceemployees,including spare laborpool, Stencilers, Checkers and Weighers, but excluding the followingemployees in the Electrical Department, Entrants, Learners, Appren-tices,Helpers, Oilers, 2nd Class Electricians, Motor Men ist Class,1stClass Electricians,Service Men, Elevator Inspector and Mainte-nance, Equipment Service and Operator, 1st Class Motormen andElectronic Service Men and also excluding Office Janitors and Jam-tresses,employees engaged in sales, research, engineering,account-ing and stenographic workers, office clerical employees, professionalemployees, guards and supervisors as defined in the ActThe Union was certified as the exclusive collective-bargaining representa-tive of the employees in the above-described unit on 19 July 1963 Theunit was amended in Case 1-UC-347 on 21September 1981423ment would be eliminated and/or combined with othersand what new duties wouldbe assignedto each of theremaining crafts in the maintenance department; (3) asection on a management implementation team which in-cluded the team'smakeup as well as how it would ac-complish the task of implementing the program from asupervisory point of view; (4) a section on cost data suchas: (a) savings to Respondent if a change in productivityoccurred as a result of the maintenance improvementprogram; (b) projected savings in overtime expenses as aresult of the maintenance improvement program;(c) pro-jected impact on the salary of supervisors; and (d) infor-mation on the cost per ton to produce paper;and (5) alegal opinion by Respondent's in-house counsel on themaintenance improvement program.McCullough's uncontradicted testimony reflects thatcorporate level management approved the maintenanceimprovement program in April. Exceptforthat portionof the proposed plan that dealt with an analysis of theskills of themaintenanceemployees, the proposed planwas not thereafter referred to bymanagementaccordingtoMcCullough.6Union International Representative Gary Cook testi-fied,without contradiction, that while attending a third-step grievance on an unrelated matter, Respondent's su-perintendent of labor relations for the Rumford mill, Al-exander C. Miller, asked him to provide Respondentwith certain dates the Union could meet with Respond-ent on the subject of a maintenance improvement pro-gram.Cook asked for details about the proposedmeetingbut was told by Miller he was not at liberty to tell theUnion any details of the proposed meeting, but he wassure it was something the Union would like.The parties met on 1 August at the Madison Motel inRumford, Maine. Each side had various representativespresent for the meeting. Manager of Labor RelationsFred E. Delaney served as chief spokesperson for Re-spondent, and Cook served aschiefspokesperson for theUnion.'Respondent announced at the first meeting that it wasgoing to implement a maintenance improvement programeffective 6 August. Respondent provided the Union witha description of the program that consisted of approxi-mately 14pages(G.C. Exh. 3). The description that Re-spondentpresented reflected that only two crafts,namely,painters and welders,would remain as they thenexisted, although six crafts, namely, welders, tinsmiths,hydraulics,rollgrinders,equipmentoperators,andmasons,would be eliminated and the work previouslyperformed by the "eliminated crafts" would be trans-ferred tothe six remainingcraftswhich were: mill-wrights,pipefitters, instruments,machinists,beltandoilers, and repairs and general. The description also re-8McCullough stated the proposed maintenance improvement programwas not prepared for the use of or dissemination to anyone other thanRespondent's management7According to the undisputed testimony of Delaney, there were ninemeetings between the Union and Respondent on the maintenance im-provement program between 1 and 30 August It appears the parties meton 1, 3, 8-10, and 27-30 August The parties spent a total of approximate-ly30 to 36 hoursdiscussing the maintenance improvement programduring theirnine meetings 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDflected that additional skills and practices would beadded to theremainingcrafts in order for Respondent toobtainmore flexibility in the operation of the mainte-nance department. The description of the plan listed thenew skills for each of the remaining crafts, and provideda seniority list by mill, department, and job for all affect-ed employees. Respondent also provided the Union withthe rate of pay changes that would take effect on 6August for the six remaining crafts in the maintenancedepartment (G.C. Exh. 4).8 According to Cook, Re-spondent indicated at the first meeting that the changeswere being made to promote efficiency and to bringabout cost savings.9 During the meeting Respondent in-dicated it had implemented similar programs in its othermills, and that most of its Western mills had some formof multicraftmaintenance.Respondent told the Unionthat in all itsWestern mills maintenance employees arerequired to weld, and that one of the changes in themaintenancedepartment at the Rumford mill would beto requiremaintenanceemployees to perform welding.Delaney stated at the 1 August meeting that there wascurrently a wholesale trend in the paper industry towardbroader application of maintenance skills which resultedin greater efficiency for those employers that utilizedsuch an approach to maintenance. Delaney stated, for ex-ample,that in the paper industry countrywide tinsmithcraftgroups had disappeared into millwright craftgroups. Delaney, in discussing the proposed maintenanceimprovement program with the Union, stated, "It iscommonplace in our [paper] industry across the countryto join [maintenance] skills."Cook testified the Union told Respondent at the 1August meeting that what it was doing amounted to aunilateralchange that violated the labor agreement be-tween the parties. The Union told Respondent it expect-ed it would file a grievance over the changes and, in an-ticipation of that happening, it wanted to be providedcertain information such as any studies or surveys thatRespondent considered in arriving at the conclusion itdid that it needed the kind of maintenance improvementprogram it had developed and planned to implement.Cook testified one of the Union's chief stewards 10askedRespondent if it had conducted a five-millsurvey 11 related to its maintenance improvement pro-8 Therate changesreflected that employees in each of the six remain-ing crafts would receive a wage increase of at least 26 cents per hour toas much as77 cents per hour, depending on the craft they were in9Delaney acknowledged, on cross-examination, that he stated duringthemeetingswith the Union that the purpose of the maintenance im-provement program was to promote efficiency Delaney also stated hecould havesaid itwas for cost savings because he was not sure one coulddisassociateefficiency from cost savings10Cook did not identify by name which chief steward made the in-quiry of Respondent11ArtII, sec 1(b),par 1 of the labor agreement reads as follows(b)No adjustment in wage rates will be requested or made duringthe term of the Labor Agreement except where there has been a sub-stantial changein job content or the size of the crew If a substantialchange injob content or the size of a crew is contemplated, thenprior to the Company's putting the change into effect, it will advisethe Union of the proposed change and discuss the changes with theUnionand discuss similarjobs in competitive mills, the informationon similarjobs will be obtained, and will be given serious weight bythe Company wherever possible, from the survey of five selectedcompetitive millsAfter such discussion, should the Company decidegram.According to Cook, Respondent replied it coulddo a five-mill survey but it felt it did not have to becauseitcould unilaterallymake the changes outlined in itsmaintenance improvement program.12 Cook testified Re-spondent answered the Union's request for the informa-tion by stating, "If we got to that point then they wouldtake a look at it."The parties held their second meeting on 3 August.According to Manager of Labor Relations Delaney, theUnion asked a lot of questions about the maintenance im-provement program because it was a "fairly big change."Respondent provided the Union a package of materialswhich contained (a) revised rate changes, (b) job classifi-cation sheets, (c) a conversion chart setting forth the for-mula for changing company-assigned points for variouscrafts to cents per hour, and (d) a job analysis or evalua-tion plan that had been in existence at the Rumford millsinceRespondent owned the mill (G.C. Exh. 5).13Respondent utilized an overhead projector in explain-ing the above-described packet of materials to the Union.The Union asked Respondent for whatever it had uti-lized in coming up with specific cost savings related tothe maintenance improvement program and asked specif-icallywhat the efficiency changes would be. Cook testi-fied, "No answers were really given to those questions,and in fact they kind of got put to the side as we tried todeal with implementation."either to go ahead with the change or to institute the change in adifferent form in order to incorporate the Union's recommendationswage adjustments resulting from the change will be discussed withthe Union no later than 30 days after the change In the event of anagreement as to the rate, the adjustment shall be retroactive to thedate of the job change [G C Exh 2 l12The Respondent,in its posttrialbrief, asserts it had the unilateralright pursuant to art II, sec 1(b) and (c) of the labor agreement to makethe changes it did in its maintenance improvement program Sec (c)states "Inno event shall wage rates be subject to arbitration "Additionally, Respondent urges thatart I,sec4 of the labor agree-ment grantsit the general authoritytomanageitsoperationsArt I, sec4 statesSection 4 Functions of ManagementExcept as herein otherwise provided the management of the workand the direction of the working forces, including the right to hire,promote, demote, suspend or discharge for proper cause, or transfer,and the right to relieve employees from duty because of lack ofwork or other legitimate reasons, is vested exclusively in the Compa-ny In keeping with the above, the Company shall adopt and publishreasonable mill rules which will not be in conflict with the terms ofthis Labor Agreement [G C Exh 2 ]Finally,Respondent cites, in support of its contention that the laboragreement authorized its actions, art 1, sec 5 which states in partSection 5 Cooperation(a)The Company and the Union agree that they will cooperate inevery way to promote harmony and efficiency among all the Com-pany's employees, and to promote the general economic welfare ofthe Company and its bargaining unit employees, including the safetyof such employees, economy of operation and protection of proper-ty(b) Recognizing that a continued increase in production, efficiencyof operation and improvement in the quality and quantity of theproducts of the mill areessentialto the successful and profitable op-eration of the Company, the Union, the employees and the Companyagree to cooperate to the fullest extent in theattainmentof these ob-jectives [G C Exh 2 ]11 InternationalUnion Representative Cook testified the job classifica-tion sheets were new material, but that the description of skills had beenavailable for some time BOISE CASCADE CORP425Respondent implemented its maintenance improvementprogram on 6 August. Respondent announced thechanges to its employees in "The Daily Digest" for 7August. Respondent's published announcement stated inpart:MAINTENANCE IMPROVEMENT PLANBEGINS AT BOISE CASCADEOn Monday, August 6, Boise Cascadeinitiated aninnovativeMaintenance Improvement program de-signed toincrease productivity and lower mainte-nance costs at its Rumford Mill. The program isaimed at combining crafts or skillsin the mainte-nance area.Planscall for reducing the number ofcrafts from thirteen to the followingsix:mill-wrights, pipefitters, instruments, machinists, belt andoilers and repairs and general.The new organization follows the trend in manyother paper mills in the country which have alreadyreorganized theirmaintenance departments in asimilar manner.Employeeswho were primarily welders, tin-smiths, hydraulics, roll genders, equipment opera-tors and masons will be assigned to one of the sixmajor craft areas. No maintenance employee willlose his or her job as a result of this change in orga-nization.Pay increases for the changed crafts willbe made according to the contracted job evaluationplan.Training in the additional skills required by main-tenance workers will begin almost immediately withsome classes starting in August. Boise officials be-lieve the new organization will cut down costs andsave time.For example, a millwright would nothave to wait for a welder in order to complete ajob as is the case now. He would be able to do thewelding himself. This would also reduce downtimeon the paper machines. [G.C. Exh. 6.]The parties stipulated that on or about 6 August theUnion'smaintenancecommittee posted the followingnotice at the plant:UNION POSITION STATEMENTMAINTENANCE EFFICIENCY DISCUSSIONS1.The Union and the Company are not involvedin negotiations talks.2.Job changes and alleged Contract violationsare being discussed.3.The right to grieve any change the Companyimplements shall be timely until 20 days after thesediscussions cease. 1414 Superintendent of Labor Relations Miller, it appears, acknowledgedthe Union stated it might well file a grievance on the maintenance im-provement program because he informed the Union in writing on 9August that Respondent agreed that the time limitation for filing anygrievances on the maintenance improvement program would not beginuntil the then-current discussions between the parties ceased (G C Exh14)The Maintenance Union Committee (R. Exh. 13)The parties'next meetingon the maintenance improve-ment program took place on 8 August. There was not agreat dealof testimony related specifically to what tookplace at the parties' meetings on 8, 9, and 10 August.However, Manager of Labor Relations Delaney testifiedthat although he could not recall in precise terms whatwas discussed, there were a "variety of questions" onwhat Respondent meant by certain particular changes,"how it would work," and the kind of things that onewould expect to come up. Delaney stated that happenedthroughout the discussions until they concluded theirtalks on the 30 August. International Union Representa-tiveCook testified that "A number of times during thediscussions as it looked as though we were going into[the] grievance procedure . . . we requested informationon the impact of the program [and] information on . .costsavings ..[and] . . . information on what led tothe Company implementing the program as to efficien-cies."Cook testified that Respondent constantly statedthemaintenance improvement program would bringabout costsavingsand result in a better and more effi-cient operation. Cook testified the Union did not feel itcould take Respondent's assertions "at face value" and,as such, asked for "backup information" on the asser-tions.Cook testified the only response the Union got atthat point from Respondent was that if it ever "came tothe point" that the Union needed the information for"grievances or whatever" the Respondent would "lookat it."Manager of Labor Relations Delaney prepared writtenresponses to certain questions raised by the Union at the8August meeting. On 9 August Delaney provided theUnion with Respondent's 11 written answers. Respond-ent's 11 written answers reflect the questions asked bytheUnion involved; work duties for certain first-classemployees, whether Respondent would provide the nec-essary tools for the employees to perform their assignedtasks,what the promotional opportunities would be formaintenanceemployees, how seniority would apply withrespect to certain promotions, whether zero overtimehours for equalizationwould be utilized for certainchanged crafts, whether overtime hours would be keptseparate for certain specific crafts, definitions for certaincrafts,what would happen if an employee was curtailedfrom a craft, how night-shift crews would work, howthe call-in procedure would work, and whether everymaintenanceemployee would be required to operate aforklift (G.C.Exh. 7).All record evidence of what transpired at the 9August meeting is found primarily in Delaney's writtenanswers to certain questions raised by the Union on thatdate.Delaney gave Respondent's written answers to theUnion at the parties' 10 August meeting. Delaney's an-swers to the Union's questions pertained to a definitionof welding and basic hydraulics, a discussion of craftlines,an explanation of which crafts would replace rotat-ing elementson pumps in the field, notification that thejob classification of "leadmen" would be abolished, a dis-cussion of upgrading second-class mechanics to first-classmechanics,and a statementthat Respondent would pre- 426DECISIONSOF NATIONALLABOR RELATIONS BOARDpare and provide to the Union by a date certain the five-mill survey called for in the labor agreement between theparties (G.C. Exh. 8).About 10 August Respondent provided the Unionwith a five-mill survey of maintenance operations atcompetitive mills (G.C. Exh. 10).15 Cook testified thefive-mill survey called for in the labor agreement wasutilized to see how the wage rates of Respondent com-pared to the wage rates of other companies.The parties' next series of meetings were held on orabout 27-30 August. These meetings appear to have beentaken up with the Union continuing to raise questionsabout the maintenance improvement program. It appearsthat at least some of the subjects discussed pertained tosecond-classmechanics becoming first-class mechanics,leadmen,equalizing pay for two specific crafts with thatof other crafts, the inclusion of laborers and hydropowermechanic A's in the maintenance improvement program,seniority status for apprentices, and changes in overtimerules (G.C. Exh. 9 and R. Exh. 10).The parties held their final meeting on 30 August.Cook testified he told Respondent he felt Respondent'sproposedmaintenanceimprovement program would be"shot down" by the unit employees, that it was some-thing the employees would not want to work with. CooktoldRespondent the Union would probably file unfairlabor practice charges on the unilateral changes imple-mented by Respondent and it would also file a grievanceunder the labor agreement which would probably go toarbitration, and for those reasons the Union needed thestudies on "flexibility, efficiency, and cost savings" thatled Respondent to implement the maintenance improve-ment program at its Rumford mill. Cook testified Re-spondent replied, "They would take a look at it as werequested that information." 16 Cook testified Respondenton several occasions during the meetings mentionedthere had been multicraft changes in other mills ownedby Respondent. Cook recalled Respondent's DeRidder,Louisiana mill being mentioned in particular. Cook testi-fied the Union asked for information on the multicraftprogram there and for information on any other of Re-spondent's mills where a maintenance improvement pro-gram had been implemented that included multicraftchanges.Cook testified Respondent indicated it did notfeel that information was relevant to the situation at theRumford mill but if the Union got to the point where itneeded the information "perhaps they would give it tous.1117At the 30 Augustmeeting,Respondent presented theUnion with a two-page document labeled "Summary ofDiscussionsRe:Maintenance Improvement Program-Rumford Mill." In this document Respondent proposedtomake certain specific changes in the maintenance im-provement program and indicated it would make those16The five-mill survey does not include any Respondent-owned orRespondented-operated millsi6Cookstated there was no discussionin any ofthe meetings regard-ing any confidentialityproblems with respect to any of the informationthe Union requested17Cookacknowledged on cross-examinationthat the Union had ob-tained through its InternationalUnion some informationon the changesin the maintenance program at Respondent'sDeRidder,Louisiana millchanges retroactive to 6 August if the Union accepted itsmaintenance improvement program. The document re-flected that acceptance of the program by the Unionwould "nullify or negate any grievance relative to thechanges made by the maintenanceimprovement programexcept as to alleged violation of its application." (R. Exh.12, p. 1, par. 1.)The Union considered and rejected Respondent'smaintenance improvement program proposal.18 The Re-spondent thereafter withdrew its offer as outlined in thedocument given to the Union on 30 August. Respondentcontinued to carry out its maintenance improvement pro-gram as originally outlined and implemented on 6August without incorporating any changes that it haddiscussedwith the Unionin the nine meetings it hadwith the Union because the Union rejected its proposal.The Union filed a grievance on 13 September (griev-ance 2353) in which it alleged Respondent by its actionsrelated to the maintenance improvement program hadviolated the parties' labor agreement. The grievance inpertinent part reads as follows:The Companyis in violationof the Labor Agree-ment by combining designated Maintenance Crafts,changing work practices and changing rates of paywithout bargaining with the Union. The Articlesviolated are Article I, Article II, ArticleIII,Sec-tion 5, Article IV, Article VII, Article XI, ArticleXIII, Article XVI, Schedule of Job Classificatons &Rates, past practice and any other Articles pertain-ing to this grievance. [G.C. Exh. 13.]The parties agreed to bypass the first and second steps ofthe grievance procedure.Union President Wood in a letter dated 5 October toRespondent's superintendent of labor relations,Miller,requested the Union be provided certain information "inorder to prepare" for grievance 2353. In his letter Woodrequested:All reports on Maintenance Improvement Program,minutes of meetings,where theso-called 'Mainte-nance Improvement Program was discussed.' Allprojected cost savings, efficiency calculations, aswell as a breakdown comparing maintenance effi-ciency and costs at the Rumford mill with otherBoise papermaking installations. [G.C. Exh. 16.]On 9 October Respondent in its third-step answerdenied the Union's grievance and stated there had beenno violation of the labor agreement in relation to themaintenance improvement program.19In a letter dated 16 October, Superintendent of LaborRelationsMiller responded to Union President Wood'srequest for information in the following manner:18 It appearsthe vote bythe unit employees that resulted in their re-jecting the maintenance improvement program probably took place priorto 13 SeptemberisThe grievancewas scheduled to have been heard by an arbitrator inAugust1985Therecord does not reflect nor does any part of the instantcase turn on whether the grievance was actually arbitrated BOISE CASCADE CORPThis is to advise you that your letter of October 5,1984, requesting information on the maintenance im-provement program is being evaluated and an effortcommenced on gathering of same. An answer toyour request will be forthcoming. [G.C. Exh. 17.]On 17 September the Union filed an unfair labor prac-ticechargewith the Board in Case 1-CA-22375 inwhich it alleged Respondent had violated the Act by onor about -5 August unilaterally changing the wages andworking conditions of unit employees in the maintenancedepartment by "combining crafts, changing pay rates,changing classifications, changingwork practices, andchanging seniority rights" without bargaining with theUnion about the changes. The Regional Director forRegion I of the Board in a letter dated 31 October, ad-vised the parties that the allegations contained in Case 1-CA-22375 were being "administratively deferred" be-cause "contractual grievance-arbitration machinery" wasavailable to the parties and was being utilized by themfor a resolution of the matters raised by that charge.In a letter dated 28 November, Superintendent ofLabor Relations Miller responded further to the Union's5October request for information. Miller wrote in his 28November letter:Much of the requested data is confidential andtherefore not available for Union scrutiny. The min-utes of each meeting held between the Companyand the Union concerning the Maintenance Im-provement Program were taken by a Local 900 rep-resentative and therefore you should have them.With respect to your request for projected cost sav-ings, efficiency calculations, as well as a comparisonof Maintenance costs at Rumford with other Boisepaper making installations, we feel that the manyhandouts and materials we presented to you duringour discussions on the Maintenance ImprovementProgram (including the five mill survey data)should be sufficient to enable you to properly pre-pare for the arbitration at this time.If however we plan to submit anything in the ar-bitration you have not had the opportunity to study,we will give it to you in advance of the arbitrationto enable you to study it, or we will agree to recessthe hearing if you feel enough time is not available.[G.C. Exh. 19.]As is reflected elsewhere in this decision, the Unionthereafter on 24 December filed the charge giving rise tothe instant case.Respondent Associate General Counsel Stephen M.Kite-Powell in a letter to Union Counsel Mark M.Brooks dated 25 January 1985 proposed in part as fol-lows:In an effort to resolve the matter of the unfairlabor practice charge,inCase No.1-CA-22601, Iam offering the enclosed information:(a) cost datarelating to the hourly increase implemented as apart of the Maintenance Improvement Plan; (b) datarelated to the costs of tools and training associatedwith the Plan;(c) a calculation showing what the427Company hopes to achieve in the way of costs sav-ingsby more efficientmaintenanceoperations.Wewould also agree that the union could have accessto the daily overtime sheets (Form 136) which wasrequested in a previous letter.The Company may well submit additional infor-mation atthe arbitration hearing. If any of that in-formation covers matters that you have not had anopportunity to study prior to the hearing itself, wewould agree to recess the hearing for whateverlength of time you felt was appropriate to allowreview. [R. Exh. 4.]The information described by Kite-Powell consisted ofthree singlepages:the first of which was labeled "Gen-eralMechanic Hourly Wage Change"; the second waslabeled "Training and Tool Cost"; and the third was la-beled "Overtime Savings." It appears the Union wasgranted accessto the requested daily overtime sheets(Form 136).20Union Counsel Brooks conveyed to Respondent Asso-ciateGeneral Counsel Kite-Powell that the informationattached to his 25 January 1985 letterwas inadequate toresolve the matter. Cook testified some of the problemshe had with the information providedinKite-Powell's 25January 1985 letter were that he had no way of verifyingthe training and tool costs or the projected overtime sav-ings alludedto in the letter.C. Discussion, Analysis, and Conclusions1.Complaint allegationsIt is specifically alleged at paragraph 10 of the com-plaint that the Union made the following requests for in-formation:(a) Since on or about August 3 and 10, 1984, theUnion orally has requested Respondent to furnishtheUnion with all surveys used to formulate theMaintenance Improvement Program and all studieson job definitions.(b) Since on or about October 5, 1984, the Union,by letter, has requested Respondent to furnish theUnion with the following information regarding theMaintenance Improvement Program:(i)All M.I.P. reports;(ii)All projected cost savings;(iii)All efficiency calculations; and(iv)Breakdown comparing maintenance, efficiency,and cost at theRumford Mill with other Boise papermakinginstal-lations.It isalleged at paragraph 11 of the complaint that therequested information is necessary and relevant to theUnion's performance of its function as the collective-bar-gaining representative of the unit employees.20 At the opening of the trial, I granted counsel for the General Coun-sel's request to delete that portion(par 10(c)) of the complaint that al-leged Respondent had unlawfully failed to provide the Union with thedaily overtime sheets labeled Form 136. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is alleged at paragraphs12 and 13 of the complaintthatRespondentviolatedSection 8(a)(1) and (5) of theAct by,since on orabout November and December, fail-ing and refusingto furnish the Union the information itrequested.2.Respondent's positionRespondent contends the Union is seeking to rely onitsalleged statutory right under Section 8(a)(5) of theAct to obtain a broad range of irrelevant, confidential,and proprietary information.Respondent asserts theUnion is attempting to justify its overly broad request forinformation on its responsibilities in administering thelabor agreement and in processing a grievance. Respond-ent argues that under this guise of discharging its statuto-ry responsibilities,the Union is attempting to obtain in-formation that it is simply not entitled to.Respondent as-serts the Union is not entitled to all the information it re-quested for a number of reasons. First,Respondent con-tends the General Counsel and Union have failed to meettheir burden of establishing under an objective criteriathe relevance of the requested information.Respondentfurther contends that even if the information is found tobe relevant, a balancing of the parties' interests supportsits position of nondisclosure of certain of the information.Respondent argues it has legitimate concerns about pro-viding confidential and proprietary information to theUnion. Respondent contends the Union is seeking infor-mation related to its managerial decisionmaking process-es and collective-bargaining strategies,and that such in-formation is irrelevant to administering the labor agree-ment.Respondent states that if it provided such informa-tion it would have a chilling effect on the parties' ongo-ing bargaining relationship.Respondent contends thelabor agreement clearly sets forth what information it isrequired to provide and further contends the Unionclearly and unmistakably waived its statutory right toany additional information.In sum, Respondent arguesthere is no basis on which the Union can establish its en-titlement to the limited information that Respondentwithheld from the Union. Respondent asserts it has pro-duced all available relevant data to the Union either inthe form requested by it or in a form that is adequate toassist the Union in gathering the requested information.3.General Counsel's positionThe General Counsel contends that an employer has aduty to provide a union with requested information thatis relevant and necessary for the Union to carry out itsstatutory duties and responsibilities. The General Coun-sel contends that information which relates to wage ratesor other matters involving employees in a bargainingunit is presumptively relevant. The General Counsel as-serts that all requests for information in the instant caserelated to Respondent's reorganizationof itsmaintenancedepartment. She contends the reorganization changed thejob duties, wage rates, seniority status, and promotionrights of approximately 400 unit employees. The GeneralCounsel argues these changes in wages and working con-ditions had a direct,immediate,and continuing impacton unit employees and that,as such,the Union was andisentitled to all information on any management initia-tives that brought about these changed working condi-tions.The General Counsel contends the informationsought by the Union in the instant case is presumptivelyrelevant.The General Counsel highlights the relevanceof the requested information in various ways. She con-tends, for example, that Respondent's continued refer-ence to the fact that it restructured its maintenance de-partment in order to improve efficiency, reduce costs,and increase flexibility clearly established the relevanceof the Union's requestfor all projectedcost savings andefficiency calculations. The General Counsel urges thatRespondent'scontinued reference to maintenance im-provement programs at its other mills placed such infor-mation in issue and established its relevance.She arguesthat such continued reference to the other mills stronglysuggests that a great deal of the Rumford maintenanceprogram was an outgrowth of programs at its othermills.The General Counsel asserts the Union has met itsburden of proving that the information it requested re-garding unit employees was clearly relevant and that theUnion also met its burden of proving that the requestednonunit information was, at the very least, potentiallyrelevant. The General Counsel argues the Union neededall the information it requested in order to intelligentlydiscuss the maintenance program at the August meetings,and it also needed the information to investigate andprocess to arbitration its grievance concerning the imple-mentation of the maintenance program. The GeneralCounsel argues that claims made by Respondent thatsurvey studies or comparisons of other mills were notcommissioned and/or relied on in formulating the main-tenance improvement program at the Rumford millshould not defeat the Union's right to such relevant in-formation. She argues the testimony is suspect that otherRespondentmaintenance improvement plans at othermills of Respondent were not examined in formulatingthe Rumford plan. The General Counsel contends it ismost unlikely that a company would undertake a majorreorganization at one of its mills without giving consider-ation to its prior experience in like matters at its othermills. She argues this is especially true where an effortwas made to visit non-Respondent mills in order to makeobservations regarding the other mills' maintenance pro-grams.The General Counsel contends Respondent had,but failed to meet, its burden of sustaining a defense ofnondisclosure based on the confidentiality of the request-ed information. The General Counsel asserts that at notime did Respondent, or its designees, discuss with theUnion Respondent's view that certain of the informationitrequestedwas confidential, nor did the Respondentdiscuss what ways, if any, its alleged confidentiality con-siderations could be accommodated The General Coun-sel contends the Union never, by contract or otherwise,waived its right to the requested relevant information.4.Union's positionThe Unionurgesthat Respondent is required to supplythe requested information in order for it to perform itsduties as the exclusivebargainingrepresentative of cer-tain unit employees at Respondent's Rumford facility. BOISE CASCADE CORPThe Union contends that most of the information it re-quested pertained to matters that directly impacted onthe terms and conditions of employment of bargainingunit employees represented by the Union and, as such,the requested information was presumptively relevant.The Union argues it has established that the nonunit in-formation it requested was reasonably or potentially rele-vant to its function of representing the unit employees.The Union claims it needed the information it requestedin order for it to evaluate the claims Respondent madeduring discussions on the maintenance improvement pro-gramand to permit it to effectively process its grievanceon the subject matter and to police the labor agreement.The Unionassertsitcan hardly be doubted that themaintenance improvement program affected the termsand conditions of employment of unit employees inas-much as the program changed the work practices ofevery employee in the maintenance department becausethe maintenance improvement program required the em-ployees to perform duties that had previously been per-formed by other crafts. The Union also contends themaintenance improvement program changed the distribu-tion of overtime within the maintenance department, andchanged the existing lines of promotion, thus further im-pacting on every employee in the maintenance depart-ment. The Union argues strongly that it never waived itsstatutory right to the relevant information in question.5.Application of governing principlesThe governing principles in deciding whether an em-ployer is required to furnish a union with information arewell established. However, a brief restatement of some ofthose principles is appropriate. The general rule is thatan employer has a statutory obligation to supply request-ed relevant information which is reasonably necessary tothe exclusive collective-bargaining representative's per-formance of its responsibilities.NLRB v. Acme IndustrialCo.,385 U.S. 432 (1967);NLRB v. Truitt Mfg. Co,351U.S. 149 (1956). These "responsibilities" include the ad-ministration of the contract and the processing and eval-uating of grievances.Clinchfield Coal Co.,275NLRB1384 (1985). Accordingly, an employer is obligated toprovide information requested for the purpose of han-dling grievances.TRW Inc.,202NLRB 729 (1973);Safeway Stores,236 NLRB 1126 (1978);Clinchfield CoalCo., supra.Whether information is relevant or not is de-termined by the probability that the desired informationwould be of use to the union in carrying out its statutoryduties and responsibilities. The standard for determiningwhether information is relevant is a liberal one muchakin to that applied in discovery proceedings, and aparty must disclose information that has any bearing onthe subject matter of a particular caseLeland Stanford Jr.University,262 NLRB 136 at 139 (1982), and cases therecited.The burden of proving the relevance of informa-tion shifts according to the nature of the informationsought.When the information sought covers terms andconditions of employment, such as wage rates, job de-scriptions, and other information pertaining to employeeswithin the bargaining unit, the information is presump-tively relevant and no specific showing of relevance isnormally required.Pfizer, Inc.,268 NLRB 916 at 918429(1984);LelandStanford Jr. University,supra at 139. Whenthe request is for information with respect to matters oc-curring outside the unit,the standard is narrower and theunion must demonstrate somewhat more precisely thatthe information is relevant.Pfizer,Inc.,supra;Ohio PowerCo., 216 NLRB987 (1975).Although the Union has theburden of showing the relevance of nonunit information,that burden is not exceptionally heavy.The informationneed not necessarily be dispositive of the issue betweenthe parties.It need only have some bearing on it.Pfizer,Inc.,supra at 918.An employer must furnish informationthat has probable or potential relevance to a union'sduties because a broad discovery rule is crucial to fulldevelopment of the role of collective-bargaining contem-plated by theAct.ConrockCo.,263 NLRB 1293 at 1294(1982); E.I.duPont & Co.,276 NLRB 335 (1985);DetroitNewspaper Union Local13 v.NLRB,598 F.2d 267, 271(D.C. Cir. 1979).I consider the Union's oral request in early August21and its written request in early October22 to constituterequests for essentially the same information with thewritten request being somewhat more detailed and spe-cific.The record establishes that from August until January1985 Respondent provided the Union certain informationwhich related to the overall subject matter covered bythe Union's request for information.I shall hereinafter atvarious points in this decision make reference to the in-formation that was furnished to the Union by Respond-ent.2 3All information sought by the Union in the presentcase was either presumptively relevant or the Union metits burden of establishing some relevance with respect tothe information sought.All information requested by theUnion(both orally and in writing)pertained to Respond-ent's restructuring of its maintenance department at itsRumford mill.The changes made by Respondent in itsmaintenance department resulted in the elimination of anumber of job crafts and added various new duties to theremaining crafts. The changes made in the maintenancedepartment had an immediate and direct impact on thewages, seniority,and promotion rights of the some 360to 400 maintenance employees. Therefore,when theUnion requested all surveys used to formulate the main-tenance improvement program and all maintenance im-provement program reports,itwas requesting informa-tion that was presumptively relevant because the infor-mation it sought clearly related to terms and conditionsof employment of employees within the bargaining unit.The Union's requests for all projected cost savings andefficiency calculations related to the maintenance im-provement program were also requests for relevant infor-mation.Respondent acknowledged that the changes it21The Union's oral request in early August was for all surveys used toformulate the maintenance improvement program22 The Union's early October written request was for (1) all M I P re-ports, (2) all projected cost savings, (3) all efficiency calculations, and (4)a breakdown comparingmaintenanceefficiency, and costsat the Rum-ford mill with other of Respondent's papermaking installations23 In addition to discussing what information was actually furnished tothe Union,I shall also consider whether Respondent was justified in notdisclosing certain information that it withheld from the Union 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade in the maintenance department at its Rumford millwere for the purpose of reducing costs and promoting ef-ficiency.24The changes that were brought about in aneffort to achieve Respondent's stated purpose of enhanc-ing efficiency and bringing about cost savings clearly im-pacted on every unit employee in the maintenance de-partment. Therefore, the relevance of the requested in-formation pertaining to cost savings and efficiency calcu-lations related to the maintenance improvement programhas been established. The Union needed the informationitrequested not only to discuss with Respondent thechanges in the maintenance department, but it alsoneeded the information to evaluate and process thegrievance it filed regarding those changes. The Unionneeded the information it requested in order to properlydecidewhether the grievance it filed could and/orshould be pursued to arbitration. Additionally, the Unionneeded the information it requested in order to be in aninformed position to adequately frame issues to be pre-sented to an arbitrator if it decided the matter should bearbitrated.The relevance of the requested information comparingthe efficiency and costs of maintenance at the Rumfordmillwith that of other mills of the Respondent has beenestablished.25Respondent, during the August meetingswith the Union, made various references to its programsof improved maintenance at its other mills. For example,Respondent stated as early as 1 August that it had imple-mented similar programs in its other mills, and that mostof itsWestern mills already had some form of multicraftmaintenance programs in existence. Respondent assertedat the 1 August meeting that maintenance employees atall itsWestern mills were required to weld, and requiringthe maintenance employees at its Rumford mill to weldwas one of the changes it was putting into effect and thatchange, among others, would bring about improved effi-ciency and cost savings. Accordingly, I am persuadedtheUnion established the probable and potential rel-evance of the requested information related to any com-parisons between the Rumford mill and other of Re-spondent's papermaking installations regarding mainte-nance efficiency and costs.It is undisputed that Respondent, at its Rumford milllocation,prepared a maintenance improvement plan(report, survey, or feasibility study) which it forwardedtocorporatemanagement for approval. The overallRumford mill report that was forwarded to corporatemanagement admittedly included at least (1) a historicaloverview of past discussions and negotiations with theUnion on the subject of maintenance improvement, and adiscussion of the strategy Respondent might use in pre-senting its program to the Union; (2) a copy of the main-tenance improvement program that was to be implement-ed at the Rumford mill with a portion of it outliningwhich crafts in the maintenance department would beeliminated or combined with others and what new dutieswould be assigned to each of the remaining crafts in the24One of Respondent's spokespersons acknowledged at trial that hecould not separate or disassociate cost savings from efficiency25Whether any such comparisons ever existed or were ever utilizedwill be addressed elsewhere in this decisionmaintenance department; (3) a section on a supervisorymaintenance implementation team, which section includ-ed the makeup of the team as well as how the teamwould accomplish its task of implementing the programfrom a supervisor's point of view; (4) a section on costdata such as savings to Respondent if a change in pro-ductivity occurred as a result of the maintenance im-provement program, projected savings in overtime ex-penses, projected impact on the salary of supervisors,and information on the cost per ton for Respondent toproduce paper; and (5) a self-described legal opinion onthe maintenance improvement program by Respondent'sin-house counsel. Some concerns were raised aboutwhat, if any, additional information may have been in thereport that was forwarded to corporate management forauthorization to institute the maintenance improvementprogram at the Rumford mill. I shall hereinafter considerthe concerns that appear to exist regarding what theRumford mill report may have contained.I reject Respondent's contention that when it gave theUnion the reports, summaries, and other documents itdid in August, it provided the Union with the same in-formation in substantially the same form that it providedcorporatemanagement in the feasibility study on themaintenance improvement program. Although Respond-ent did provide the Union with a 14-page document thatreflected that two crafts would remain as they were, sixwould be eliminated, and six would be changed, and re-flected that additional skills and practices would beadded to the remaining crafts, and the rates of pay formaintenance employees after the changes took effect, itdid not produce, for the Union's consideration, the un-derlying report on which it based the need for thosechanges or what prompted it to bring about the proposalthat resulted in the changes. The same can be said aboutthe rate changes and job classification sheets that wereprovided to the Union, that is those sheets simply reflect-ed what would take place in implementing the mainte-nance improvement program, not what was utilized toformulate the program. I reject Respondent's contentionthat it provided this information by answering questionsduring the nine meetings that it held with the Union inAugust. The fact the Union asked questions and that Re-spondent reduced those questions to writing and thenformulated written answers to the questions does not, inmy opinion, equate providing the Union with the actualreport or survey that was utilized to formulate the main-tenance improvement program. Respondent's spokesper-son described the questions that were asked as "a varietyof questions . . . scattered on what we meant by a par-ticular change, how it would work, all the specific kindsof things you would expect to come up and that kind ofwent throughout till we finished up the discussions onthe 30th."The written answers that Respondent provided to theUnion dealt with such matters as: the work duties certainfirst-class employees would perform; whether Respond-ent would provide the necessary tools for the employeesto perform their assigned tasks; what the promotion op-portunities would be for maintenance employees; how se-nioritywould apply toward certain promotions; how BOISE CASCADE CORP431overtime hours would be equalized; and, whether over-time hours would be separately maintained for certaincrafts.Respondent also provided, in response to ques-tions by the Union, definitions for certain crafts and ex-planationsof what would happen if employees were cur-tailed from the remaining crafts and how night crewshiftswould work and whatcall-inprocedures would befollowed.All of the questions and answers appear tohave dealt with how the maintenance improvement pro-gram would be implemented,but didnot include infor-mation on what caused Respondent to formulate themaintenance improvement program it did.The Union's need for information about what causedRespondent to implement the program is readily appar-ent.Arbitrators typically evaluate this type of informa-tion in determining whether a decision by managementto eliminate and consolidate job crafts violated the par-ties'labor agreement. The information is likewise rele-vant and necessary in order for the Union to properlyevaluate the program and its impact on all unit employ-ees and to determine if the changes were brought aboutto promote efficiency and cost savings, or if they werebrought about for some other undisclosed reason(s). Theinformation that formed the basis for the changes wouldclearly be beneficial to the Union initially in determiningwhether to file a grievance and subsequently in determin-ing whether to pursue the grievance to an ultimate con-clusion in arbitration.Respondent acknowledged its written proposal to cor-porate management contained a section evaluating skillsand tasks within the maintenance department. Respond-ent's argument that it, in essence, provided that report tothe Union by answering the Union's questions is withoutmerit.The document produced for corporate manage-ment was more comprehensive than the informationgiven to the Union by way of answers to questions raisedby the Union at the Augustmeetings.That the reportwas more comprehensive is demonstrated by the factthatRespondent interviewed its supervisory personnelregardingmaintenance improvement recommendationsand took some 70 issues submitted by its supervisors andidentified 40 distinct items which were then incorporatedinto the maintenance improvement report. Such informa-tionwould clearly be relevant and producible to theUnion.Accordingly, I find the Union is entitled to the sur-veys and reports utilized by Respondent to formulate itsmaintenanceimprovement program, specifically includ-ing a copy of the maintenance improvement programsurvey or report that was forwarded from the Rumfordmill to corporatemanagementwhen authorization wassought to implement the maintenance improvement pro-gram.IrejectRespondent's contention that it provided allrelevant and necessary information to the Union relatedto cost savings and efficiency calculations. Respondentdid, on 5 January 1985, provide the Union cost data re-lated to general mechanic hourly wage rate changes,trainingand tool costs, and overtime savings. Thesethree single sheets, however, did not provide full infor-mation on what factors, for example, were utilized in ar-riving at the projected overtime reductions set forth. Ad-ditionally, nothing was provided to the Union for it tocheck the accuracy of Respondent's computations andfigures. It is clear that additional cost data was compiledby Respondent. Manager of Maintenance ImplementationMcCullough testified there was a lot of cost informationin the report that was sent to corporate management.McCullough testified the report contained cost informa-tion related to productivity and overtime reductions. Helikewise testified there was a section on the cost impactrelated to foreman's salary under the new program.McCullough also stated the report contained informationon Respondent's cost to produce a ton of paper. I ampersuaded that additional cost data exists that is relevantto the Union's administering the labor agreement, as wellaspursuing its grievance that Respondent failed toproduce.Therefore, I find Respondent is required toproduce all such cost data information to the Union.26The Union, in its 5 October request for information,specifically asked for "a breakdown comparingmainte-nance efficiency, and cost at the Rumford mill withotherBoise papermaking installations."At the trialherein,Manager of Maintenance Implementation McCul-lough testified there was no comparative analysis be-tween the operation at Rumford and other of Respond-ent'smills contained in the report that was forwarded tocorporate management.McCullough testified Respond-ent did not undertake any specific surveys or studies of acomparative nature with regard to maintenance pro-grams at its other locations. The General Counsel arguesthatMcCullough's testimony in this regard is clearly sus-pect. The General Counsel's suspicionsare supported byvarious responses of and positions taken by Respondent.For example, when Superintendent of Labor RelationsMiller responded to the Union's 5 October request for in-formation in his letter dated 16 October, he simply statedthat the Union's request was "being evaluated and aneffort commenced on the gathering of the information."Respondent, at that point, made no reference to the non-existence of any cost or efficiency studies comparing theRumford mill with other of Respondent's papermakinginstallations.Miller further responded to the Union's 5October request on 28 November and in that response hestated:With respect to your request for projected cost sav-ings, efficiency calculations, as well as a comparisonof maintenance costs at Rumford with other Boisepapermaking installations,we feel that the manyhandouts and materials we presented to you duringour discussions on the Maintenance ImprovementProgram (including the five-mill survey data)26 I reject Respondent's contention that the cost-data information isconfidentialAll the cost-data information dealt with matters that impact-ed onunitemployees, particularly their wages, and Respondent has notadvanced any valid overriding reason for nondisclosure of this informa-tionRespondent contends the cost to produce paper per ton is confiden-tial and it should not be required to produce that information However,Respondent's witness McCullough stated that particular cost informationwas not "anything specific" but just a reference to the cost per ton toproduce paper Therefore, because there was nothing specific about thereference to cost per ton to produce paper, I shall direct that Respondentproduce all cost-data information that it utilized in seeking approval for,or in implementing, its maintenance improvement program. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDshould be sufficient to enable you to properly pre-pare for the arbitration at this time.Again, Respondent made no reference to the nonexis-tence of any comparison reports between the Rumfordmill and other locations of Respondent. Respondent, inits 28 November letter, did, however, implicitly indicatethat other information existed because Miller stated, "Ifhowever we plan to submit anything in the arbitrationyou have not had the opportunity to study, we will giveit to you in advance of the arbitration to enable you tostudy it, or we will agree to recess the hearing if youfeelenough time is not available." Associate GeneralCounsel Kite-Powell, in his letter to the Union dated 25January 1985, made no reference to the nonexistence ofany cost or efficiencystudies comparingthe Rumfordmillwith other of Respondent's papermakinginstalla-tions, but simply stated again that Respondent might wellsubmit additional information at the arbitration hearing,but, if it did, it would provide the Union an opportunityto consider the newly submitted materials or information.The General Counsel asserts, and it appears correctly so,that Respondent did not advance the position that the in-formation did not exist until 13 June 1985.27 I agree withthe General Counsel that if no such information existed,Respondent had an obligation to tell the Union that itdid not exist. That information may exist comparingmaintenance efficiency and cost at the Rumford millwith other of Respondent's papermaking installations is,inmy opinion, bolstered by the fact that McCulloughvisited othermillswhich had multicraft type mainte-nance programs, namely, three in the Northwest and twoin the South, in conjunction with the implementation ofthe program at the Rumford mill. McCullough statedthese other mills were not owned by Respondent. TheGeneral Counsel forcefully argues that it is unlikely and"rather foolish" that an employer would undertake amajor reorganization at one of its mills without givingconsideration to its prior experience at its other mills.The General Counsel asserts this is especially true whenan effort was made to visit non-Respondent mills tomake observations with respect to implementing such aprogram at the Rumford mill. Therefore, in agreementwith the General Counsel, I find that even if a specificsurvey was not conducted for the particular program atthe Rumford mill, that if Respondent had any type com-parison reports that it utilized, the Union is entitled tothose reports. Simply stated, Respondent had an obliga-tion to assemble and furnish to the Union whatever, ifany, information it utilized in comparing maintenance ef-ficiency and cost at its Rumford mill with other of its pa-permaking installations.I shall next consider Respondent's contention that itproperly withheld portions ofitsmanagementfeasibilitystudy that related to its negotiating strategy and to its su-pervisorymaintenance improvement implementationteam because such information was either confidential orprivileged in nature. Respondent also contends that aportion of its report constituteda legalopinion and thatitdid not have to produce advice from its corporatelegal staff.I shall first consider whether the information that Re-spondent withheld related to a historical overview of itsnegotiations and negotiating strategy with the Unionconstituted confidential information. It appears such in-formation would, in fact, be relevant, to the Union's dis-cussionswith Respondent regarding the maintenance im-provement program, and it also appears it would poten-tially be relevant to the Union in processing the griev-ance it filed. However,in agreementwith Respondent, Iam persuaded it was not obligated to provide such infor-mation to the Union. A proper bargaining relationshipbetween the parties mandates that Respondent be able toconfidentially evaluate possible interpretations of the ex-isting laboragreementand that it be able to plan in con-fidence a strategy for altering or changingitsmainte-nance improvement program. I recognize that completedisclosure might help an arbitrator to reach a more justresult, but at thesame timeitmight well have a tenden-cy to frustrate the overall purpose of collective bargain-ing between the parties. On this particular point, a bal-ancing of the parties' interests must be weighed in favorof Respondent being allowed to withhold from theUnion its historical overview of negotiations with theUnion and its future negotiating strategy. Accordingly,any portion of Respondent's maintenance improvementreport that relates to a historical overview of negotia-tions or of Respondent's negotiating strategy is informa-tion that it need not supply to the Union.That portion of the feasibility study or report that re-lated to the composition of the supervisorymaintenanceimplementation team was information that was relevantto the Union both for its discussions with Respondentand for evaluating the grievance it filed on the subjectmatter. I am persuaded no valid reason existed for with-holding from the Union that portion of the report thataddressed the makeup of the supervisory implementationteam.The makeup of the supervisory implementationteam directly and dramatically impacted on the unit em-ployees. However, that portion of the report, if any, thatalluded to how Respondent would carry out its supervi-sory functions constituted matters that particularly per-tained to Respondent and it had no obligation to producethat information. Accordingly, I am persuaded Respond-ent did not violate the Act when it withheld that portionof its feasibility study or maintenance improvementreport that dealt with how its supervisorymaintenanceimplementation team would carry out its functions.Respondent contends that a portion of its feasibilitystudy regarding the maintenance improvement programwas a legal opinion by corporate counsel for high levelmanagement's consideration.Iam persuaded that any portion of the managementfeasibility study regarding the maintenance improvementprogram that qualifiesas a legalopinion was and is pro-tected from disclosure by the attorney-client privilege asitapplies to corporations.28 Those portions of the main-2S Courts have generally recognized that the attorney-client privilege24 As reflected elsewherein thisdecision, 13 June 1985 was the date ofapplies to corporations See,e g , Naito v Hogan,392 F 2d 686 (loth Cirthe trialhereinContinued BOISE CASCADE CORP.433tenance improvement program that were privileged fromdisclosure under the attorney-client privilege are strictlylimited to those portions of the feasibility study or reportthat related directly to advice from counsel to the corpo-rate client.In this regard,the privilege extends to anyportion or portions of the feasibility study or report thatconstituted the mental impressions,conclusions,opinions,or legal theories of corporate counsel.Those portions ofthe survey or report that Respondent was privileged towithholdmust have been those that constituted legalopinion as distinguished from preexisting documents,writings,surveys,or feasibility studies.Finally,Respondent argues that the Union"clearlyand unmistakably waived"its statutory right to receiveany information beyond that required by the labor agree-ment.Respondent correctly asserts that the Union filedthe underlying grievance herein pursuant to, amongother provisions,article II of the labor agreement. Arti-cle II,section 1(b) states in part that before a substantialchange can be made in the job content or size of a workcrew,Respondent must "discuss the changes"with theUnion and"discuss similar jobs"in competitive mills.The information on similar jobs in competitive mills is,according to the labor agreement,to be set forth in asurvey of five selected competitive mills. Respondentcorrectly asserts it obtained and provided to the Unionthe required five-mill survey.Respondent urges that theUnion waived its right to any additional information thatmight be relevant to the changes in the maintenance de-partment.Respondent argues the Union waived its rightto the information in issue measured by all three ways inwhich a union can waive its statutory right to relevantinformation.The three ways in which a union maywaive its statutory right to relevant information that Re-spondent alluded to and relies on are noted by the BoardinUnited Technologies Corp.,274 NLRB 504, 507(1985).The Board,in noting the three ways that a union maywaive its statutory right to relevant information,quotedfrom the Circuit Court's holding inChesapeake & Poto-mac Telephone Co. Y. NLRB,687 F.2d 633,636 (2d Cir.1982).As quoted by the Board, the circuit court stated:[N]ational labor policy disfavors waivers of statuto-ry rights by unions and thus a union's intention towaive a right must be clear before a claim ofwaiver can succeed.Waivers can occur in any ofthreeways:by express provision in the collectivebargaining agreement,by the conduct of the parties(including past practices,bargaining history, andaction or inaction), or by a combination of the two.The language of a collective bargaining agreementwill effectuate a waiver only if it is"clear and un-mistakable"inwaiving the statutory right.[Citationomitted.]Respondent's argument that the Union waive its statu-tory right to the information in question by one or acombination of the methods outlined above is withoutmerit.In my opinion,there is absolutely nothing in the1968)For a succinctsummary ofthe attorney-client privilege as it ap-plies to corporations,seeUS. vUpjohn Co,600 F 2d 1223 (6th Cir1979)labor agreement between the parties that can be con-strued as specifically limiting Respondent'sobligation tosupply requested relevant information.The provision(art. II, sec. 1(b))that Respondent would rely on simplystates that before changes in crew size or job content canbe put into effect,Respondent must"advise" the Unionof the proposed changes and"discuss"the changes withthe Union. The provision also states Respondent will dis-cuss with the Union similar jobs in competitive mills. ItstatesRespondent will undertake to prepare a five-millsurvey of selected competitive mills, but it does not inany manner indicate that the Union is not entitled to anyother information.In agreement with the General Coun-sel, I find that a reasonable reading of that provision ofthe labor agreement does not even imply that Respond-ent is excused from supplying other relevant information.I note that statutory rights cannot be waived by implica-tion,but rather must be waived by language that is clearand unmistakable.Metropolitan Edison Co.v.NLRB,460U.S. 693(1983).There is nothing in that provision (art.II, sec.1(b)) of the labor agreement that can in any waybe read to constitute a conscious relinquishment by theUnion of its right to any information beyond the five-mill survey.There is nothing in any other portion of thelabor agreement read separately or in conjunction withart. II, sec. 1(b)that would indicate that the Union eitherintended or expressed a conscious relinquishment of theright to information that it would by statute be entitledto.Respondent's contention that the Union waived itsstatutory right to information based on the conduct ofthe parties and/or by the conduct of the parties taken inconjunction with the language of the labor agreement isalso clearly without merit.There is, on this record,insuf-ficient evidence to establish a past practice that,the onlyinformation that Respondent ever provided related to jobchanges was that which was required by the labor agree-ment.Finally,Respondent urges that any ambiguitywhether the language of the labor agreement or the par-ties'past practice constituted a clear and unmistakablewaiver must be resolved by reference to both tests. Afterconsidering all evidence on the waiver issue, I am per-suaded there is nothing either by language in the laboragreement or by past practice of the parties or by a com-bination of those factors that would constitute a clearand unmistakable relinquishment by the Union of its stat-utory right to information.Thus,IfindRespondent'scontention that the Union waived its right to any of theinformation in issue is totally without merit.In summary,Ifind Respondent is required to provideto the Union the following information about its mainte-nance improvement program:(1)All surveys used to formulate the maintenance im-provement program and all studies of job definitions, aswell as all maintenance improvement reports,less the fol-lowing portions of any of the surveys or reports that (a)constitute a historical overview of prior negotiations orthat reflect Respondent's current negotiating strategy onthe maintenance improvement program;(b) outline howRespondent's supervisors would carry out their assignedtask of implementing the maintenance improvement pro-gram,and (c) constitute a legal opinion from corporate 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDcounsel to Respondent's high-level managers;(2) all pro-jected cost savings;(3) all efficiencycalculations;and (4)to the extent that any such report or summary exists, anybreakdown comparing maintenance efficiency and cost atthe Rumford mill with other of Respondent's papermak-ing installations.Respondent's failure to provide all or any portion ofthe above-requested information(lessthe exceptionsnoted)constitutes a violation of Section 8(a)(1) and (5) ofthe Act and I so find.CONCLUSIONS OF LAW1.Boise Cascade Corp., Paper Group is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.United Paperworkers International Union, LocalNo. 900 is a labor organization within the meaning ofSection 2(5) of the Act.3.The following unit is appropriate for the purposesof collectivebargaining:All production and maintenance employees, includ-ing sparelaborpool,Stencilers,Checkers andWeighers, but excluding the following employees inthe Electrical Department, Entrants, Learners, Ap-prentices,Helpers,Oilers, 2nd Class Electricians,Motor Men 1st Class, 1st Class Electricians, ServiceMen, Elevator Inspector and Maintenance,Equip-ment Service and Operator, 1st Class Motormenand Electronic ServiceMen and also excludingOfficeJanitors and Janitresses,employees engagedin sales,research,engineering,accounting and sten-ographic workers, office clerical employees, profes-sional employees,guards and supervisors as definedin the Act.4.The Respondent has engaged in unfair labor prac-ticeswithin the meaning of Section 8(a)(1) and (5) of theAct by, since on or about August, refusing to timely fur-nish the Union with all surveys used to formulate themaintenance improvement program and all studies on jobdefinitions and by, since on or about 5 October, refusingto furnish the Union the following information regardingthe maintenance improvement program:allmaintenanceimprovement program reports,all projected cost savings,all efficiency calculations, and to the extent that any suchreport or survey exists, any breakdown comparing main-tenance efficiency and cost at the Rumford mill withother of Respondent's papermaking installations.5.Respondent has not engaged in any unfair laborpractices within the meaning of Section 8(a)(1) and (5) oftheAct by withholding from the Union the followingportions of any surveys or reports on its maintenance im-provement program that(a) constitute an historical over-view of prior negotiations or that reflect Respondent'scurrent negotiating strategy on the maintenance improve-ment program; (b) outline how Respondent's supervisorswould carry out their assigned task of implementing the-maintenance improvement program;and (c) constitute alegal opinion from corporate counsel to Respondent'shigh level managers.6.The above-described unfair labor practices affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYHaving found that Respondent has violated Section8(a)(1) and (5) of the Act, I shall order it to cease anddesist and to take certain affirmative actions designed toeffectuate the policiesof the Act.I recommend that Respondent be ordered to turn overto the Union the information it requested in connectionwith discussions on and a grievance related to the main-tenance improvement program implemented at Respond-ent'sRumford,Maine facility.Although this recom-mended Order clearly includes the requirement that Re-spondent produce its management feasibility studies orreports on the maintenance improvement program, I spe-cifically note that nothing in this recommended Ordershall be construed as ordering Respondent to producethe following portions of its feasibility studies or reports,namely, those portions of its surveys or reports that (1)constitute an historical overview of prior negotiations orthat reflect Respondent's current negotiating strategy onthe maintenance improvement program, (2) outline howRespondent's supervisors would carry out their assignedtask of implementing the maintenance improvement pro-gram, and (3) constitute a legal opinion from corporatecounsel to Respondent's high level managers.In this decision I have recommended that Respondentproduce, to the extent any such report or survey exists,any breakdown comparing maintenance efficiency andcost at the Rumford mill with other of Respondent's pa-permaking installations. In remedying this portion of myfindings,it isobvious that if no such report or surveyever existed, then it cannot be produced; however, therewas some evidence that tended to suggest that such areport might well exist. If the parties are unpersuaded re-garding the existence of any such report or survey, thematter may be resolved at the compliance stage. It is rec-ommended that Respondent be ordered to post thenotice to employees attached as "Appendix" for a periodof 60 consecutive days in order that employees may beapprised of their rights under the Act and Respondent'sobligation to remedy its unfair labor practices.On these findings of fact and conclusions of law andon the entire record I issue the following recommend-ed29ORDERThe Respondent,Boise CascadeCorp.,Paper Group,Boise,Idaho, its officers,agents, successors,and assigns,shall1.Cease and desist from(a)Refusing to bargain with United PaperworkersInternational Union,Local 900 as the exclusive bargain-29 If no exceptions are filed asprovided by Sec102 46of theBoard'sRules and Regulations,the findings, conclusions,and recommendedOrder shall, as provided in Sec 102 48 of theRules,be adopted by theBoard andallobjections to them shall be deemed waived for all pur-poses BOISE CASCADE CORPing representative of the employees in the following unitby refusing to furnish it with information that it requestswhich is relevant and reasonably necessary for adminis-tering the labor agreement and for processing a griev-ance:All productionand maintenance employees,includ-ing spare labor pool,Stencilers,Checkers andWeighers,but excluding the following employees inthe Electrical Department,Entrants,Learners, Ap-prentices,Helpers,Oilers, 2nd Class Electricians,Motor Men 1st Class,1stClass Electricians,ServiceMen, Elevator Inspector and Maintenance,Equip-ment Service and Operator,1stClass Motormen andElectronic Service Men and also excludingOffice'Janitors and Janitresses,employees engaged in sales,research,engineering,accounting and stenographicworkers,office clerical employees,professional em-ployees,guards and supervisors as defined in theAct.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Furnish, in timely fashion, to the Union the follow-ing information:(1)All surveys used to formulate the maintenance im-provement program and all studies of job definitions, andallmaintenance improvement program reports, less thefollowing portions of any of the surveys or reports that(a) constitute a historical overview of prior negotiationsor that reflect Respondent's current negotiating strategyon the maintenance improvement program, (b) outlinehow Respondent's supervisors would carry out their as-signed task of implementing the maintenance improve-ment program, and (c) constitute a legal opinion fromcorporate counsel to Respondent's high level managers.(2)All projected cost savings.(3) All efficiency calculations, and(4) To the extent that any such report or surveyexists,any breakdown comparing maintenance efficiency andcost at Respondent's Rumford mill with other of Re-spondent's papermaking installations.(b) Post at its facility in Rumford, Maine, copies of theattached notice marked "Appendix."30 Copies of thenotice, on forms provided by the Regional Director ofRegion 1, after being signed by Respondent's authorizedrepresentative, shall be posted by Respondent immediate-ly upon receiptand maintainedfor 60 consecutive daysin conspicuous places including all places where noticesto employees are customarily posted. Reasonable stepsshall be taken by the Respondent to ensure that noticesare not altered, defaced, or covered by any other materi-al.°° If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLaborRelations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "435(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT refuse to bargain with United Paper-workersInternationalUnion, Local 900, as the exclusivebargaining representative of the employees in the follow-ing bargainingunit by refusing to furnish it with infor-mation that it requests which is relevant and reasonablynecessary for administering the labor agreement and forthe processing of a grievance:All productionand maintenanceemployees, includ-ing sparelaborpool,Stencilers,Checkers andWeighers, but excluding the following employees inthe Electrical Department, Entrants, Learners, Ap-prentices,Helpers,Oilers, 2nd Class Electricians,Motor Men 1st Class, 1st Class Electricians, ServiceMen, Elevator Inspector and Maintenance, Equip-ment Service and Operator, 1st Class Motormen andElectronic Service Men and also excluding OfficeJanitors and Janitresses, employeesengaged in sales,research,engineering,accounting and stenographicworkers, office clerical employees, professional em-ployees, guards and supervisors as defined in theAct.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteedyou by Section 7 of the act.WE WILL furnish, in a timely fashion, to the Union allsurveys used to formulate the maintenance improvementprogram; all studies of job definitions; all maintenanceimprovement program reports, less the following por-tions of the surveys or reports that (a) constitute a histor-ical overview of prior negotiations or that reflect Re-spondent's current negotiating strategy on the mainte-nance improvement program, (b) outline how Respond-ent's supervisors would carry out their assigned task ofimplementing the maintenance improvement program,and (c) constitute a legal opinion from corporate counseltoRespondent's high-levelmanagers;allprojected cost 436DECISIONSOF NATIONAL LABOR RELATIONS BOARDsavings; all efficiency calculations; and, to the extent thatparing maintenance efficiency and cost at our Rumfordany such report or survey exists, any breakdown com-mill with other of our papermaking installations.BOISE CASCADE CORP., PAPER GROUP